                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

Stephan P. Dennis,                              )
                                                )
                 Plaintiff,                     )
                                                )
       v.                                       )             Case No: 18 C 50361
                                                )
Officer Negal,                                  )
                                                )
                 Defendant.                     )             Judge Frederick J. Kapala


                                           ORDER
Before the court is a report and recommendation (“R&R”) [13] from the magistrate judge that this
case be dismissed for want of prosecution pursuant to Fed. R. Civ. P. 41(b). Accordingly, there
being no written objection to the magistrate judge’s R&R, see 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72(b); Thomas v. Arn, 474 U.S. 140, 149-50 (1985), and the court having reviewed the record
and the R&R, the court accepts the R&R. This case is closed.


Date: 5/6/2019                                      ENTER:

                                                    _________________________
                                                    FREDERICK J. KAPALA
                                                    District Judge
